Order entered January 22, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01084-CV

                  DALLAS COUNTY HOSPITAL DISTRICT, Appellant

                                             V.

                            LAURA CONSTANTINO, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-02236-I

                                         ORDER
        Before the Court is appellee’s unopposed motion to file a sur-reply brief. We GRANT

the motion. We ORDER appellee’s sur-reply brief received January 8, 2014 filed as of the date

of this order.


                                                    /s/   JIM MOSELEY
                                                          PRESIDING JUSTICE